Citation Nr: 1412203	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-19 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lateral and anterior compartment syndrome, left lower extremity, status post fasciotomy, with residual surgical scars.

2.  Entitlement to an initial rating in excess of 10 percent for lateral and anterior compartment syndrome, right lower extremity, status post fasciotomy, with residual surgical scars.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992 and from October 1992 to December 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In the February 2009 rating decision, service connection for residuals scars, bilateral fasciotomy, was granted and an initial noncompensable rating was assigned thereto, effective January 1, 2009.  The Veteran appealed seeking a higher initial rating.  In a May 2011 rating decision, the service-connected disability was re-captioned as lateral and anterior compartment syndrome, left and right lower extremity, status post fasciotomy, with residual surgical scars.  The RO then assigned an initial 10 percent rating to each of the two disabilities, effective January 1, 2009.  The Veteran then perfected an appeal, seeking initial ratings in excess of 10 percent.  During the pendency of this appeal, the jurisdiction over the Veteran's claims was transferred to the RO in Cheyenne, Wyoming.

In November 2011, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran testified during the November 2011 Board hearing that she was only able to do "odd jobs" and jobs that she could perform at her own pace.  Further, she testified that she was not employed.  Based on these statements, the Board concludes that a claim for TDIU has been raised and is properly within the Board's jurisdiction.  Id.  The issue of entitlement to TDIU will be addressed in the REMAND portion of the decision and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's lateral and anterior compartment syndrome, left lower extremity, status post fasciotomy, with residual surgical scars, is manifested by constant pain; relievable swelling (edema); and surgical scars.  

2.  Throughout the pendency of this appeal, the Veteran's lateral and anterior compartment syndrome, right lower extremity, status post fasciotomy, with residual surgical scars, is manifested by constant pain; relievable swelling (edema); and surgical scars.  


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent for lateral and anterior compartment syndrome, left lower extremity, status post fasciotomy, with residual surgical scars, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.104, 4.118, Diagnostic Codes 7199-7120 (2013).

2.  The criteria for an evaluation in excess of 10 percent for lateral and anterior compartment syndrome, right lower extremity, status post fasciotomy, with residual surgical scars, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.104, 4.118, Diagnostic Codes 7199-7120 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004)

Because the February 2009 rating decision granted the Veteran's claims for service connection for lateral and anterior compartment syndrome, left and right lower extremities, status post fasciotomy, with residual surgical scars, these claims are now substantiated.  Her filing of notice of disagreements does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial ratings assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. 

The May 2011 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue and included a description of the rating formulas for the current evaluations and for all other higher evaluations, with one exception.  In the May 2011 statement of the case, the Veteran was provided the versions of the diagnostic codes pertaining to disabilities of the skin (scars) that were in effect on and after October 23, 2008.  The Veteran's claim was received, however, on October 22, 2008.  Thus, the versions of the diagnostic codes that existed on October 22, 2008 are for application.  As will be discussed below, although the Veteran was not provided notice of the diagnostic codes in effect on October 22, 2008, the Board finds that the disposition of her claims is unaffected with application of either version of the diagnostic codes.  Thus, the Board finds that the Veteran is not prejudiced by the notice error and a remand for corrective action is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  The Veteran was otherwise informed of what was needed, not only to achieve the next-higher schedular rating with respect to each disability, but also to obtain all schedular ratings above those already assigned.  Therefore, with the exception of the diagnostic codes pertaining to scars, the Board finds that the Veteran has been informed of what was necessary to achieve higher ratings for the service-connected disabilities at issue herein.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In December 2008, the Veteran submitted a notice response form wherein she indicated that she had no additional evidence to submit in support of his claims.  Moreover, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran underwent adequate VA examinations in order to ascertain the severity of his service-connected lateral and anterior compartment syndrome, left and right lower extremities, status post fasciotomy, with residual surgical scars.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners considered the Veteran's statements and administered thorough clinical examinations, both of which allowed for fully-informed evaluations of the claimed disabilities.  During the November 2011 Board hearing, the Veteran testified that her service-connected lateral and anterior compartment syndrome, left and right lower extremities, status post fasciotomy, with residual surgical scars, had generally worsened.  However, the Board finds that the timeframe that Veteran was discussing began during her active duty.  The Veteran did not specifically testify that these service-connected disabilities worsened since the most recent VA examination, which occurred in April 2011.  Further, the evidence of record did not otherwise demonstrate that these service-connected disabilities worsened since the April 2011 VA examination.  Consequently, the Board finds that the April 2011 VA examination adequately addresses the current severity of the Veteran's lateral and anterior compartment syndrome, left and right lower extremities, status post fasciotomy, with residual surgical scars, and, thus, a remand to provide the Veteran another VA examination is not required in order for VA to satisfy its duty to assist.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the official who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  The representative and the Veterans Law Judge asked questions to ascertain the course and severity of the Veteran's disabilities, including the associated functional impairment.  The hearings focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the increased rating claims.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Decision Review Officers complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As discussed in the Introduction, the rating decision on appeal granted service connection for the disabilities at issue effective from January 1, 2009.  The Veteran is seeking initial ratings in excess of 10 percent for her service-connected lateral and anterior compartment syndrome, left and right lower extremity, status post fasciotomy, with residual surgical scars.  As such, the rating period on appeal is on and after January 1, 2009.  38 C.F.R. § 3.400(b)(2) (2013).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Throughout the pendency of this appeal, the Veteran's service-connected lateral and anterior compartment syndrome, left and right lower extremities, status post fasciotomy, with residual surgical scars, have been assigned separate 10 percent ratings pursuant to Diagnostic Code 7199 and Diagnostic Code 7120, hyphenated as 7199-7120.  See 38 C.F.R. § 4.79 (2013).  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27 (2013).  The first two digits of the first diagnostic code indicate the most closely related body part followed by a "99."  Id.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated by analogy.  Id.  

Under Diagnostic Code 7120, which concerns varicose veins, a 10 percent disability rating is warranted for intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent disability rating is assigned for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent disability rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent disability rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent disability rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120.

Although the rating period on appeal is on and after January 1, 2009, the Veteran was provided a VA examination in December 2008 pursuant to her claims.  Consequently, the Board will consider it herein.  In December 2008, the Veteran underwent a VA examination to ascertain the severity of her service-connected lateral and anterior compartment syndrome, left and right lower extremities, status post fasciotomy, with residual surgical scars.  During the examination, the Veteran reported that she initially experienced shin splints in 1988, with lower extremity swelling, numbness, and tingling in her feet and toes.  She then reported that, in 2002, she underwent bilateral compartment syndrome surgery (also referred to as a bilateral fasciotomy).  The Veteran endorsed ongoing swelling with pain along her anterior lower legs, which is increased by exercise and exertion.  To treat her symptoms, the Veteran took Motrin, with no side effects.  Further, she wore compression stockings, which reportedly help with lower extremity edema.  Even though the Veteran was not wearing the compression stocking at the time of the examination, they were prescribed to her for daily use.  The Veteran expressed concern that she was experiencing symptoms similar to those that were present prior to the bilateral fasciotomy, but without events that previously triggered her symptoms, such as in-service physical training and carrying heavy backpacks.  The Veteran stated that her bilateral lower leg discomfort and swelling limited her activities.  Physical examination revealed no lower extremity edema, bilaterally; warm, pink skin, with no stasis pigmentation; no open lesions; and "strong" 2+ pulses at the knee, ankle, and foot, bilaterally.  The examiner then reviewed the results of an August 2007 electromyogram (EMG), which was normal for each muscle tested, bilaterally, and no identifiable denervation potential changes.  The medical professional administering the EMG concluded that there was no electrophysiological evidence to indicate peripheral neuropathy at the fibula head, bilaterally.  The examiner then reviewed the results of a September 2007 venous duplex, including Doppler imaging.  The impression from this clinical testing was normal lower extremity venous examination of the lower extremities, bilaterally.  The examiner also reviewed the results from a June 2008 orthopedic examination, during which the examining doctor found "minimal" soft tissue swelling, with subjective reports of significant soft tissue swelling at the end of the day.  During the orthopedic examination, the Veteran inquired about undergoing another compartment release surgery.  The doctor concluded that the Veteran did not meet the criteria, and that surgical intervention would not provide the Veteran with benefits on a long-term basis.  The examiner then reviewed the results of laboratory testing, accomplished in September 2007, which were all within normal limits.  Ultimately, the examiner provided diagnoses of a history of lateral and anterior compartment release surgery of bilateral lower extremities and subjective bilateral lower leg pain with normal examination.

In January 2010, the Veteran underwent a private pulmonary consultation.  Physical examination during the consultation revealed, in pertinent part, that there was no clubbing, cyanosis, or edema in her extremities.

In April 2011, the Veteran underwent another VA examination in order to ascertain the severity of her service-connected lateral and anterior compartment syndrome, left and right lower extremities, status post fasciotomy, with residual surgical scars.  During the examination, the Veteran reported that, shortly after her active duty began, she started experiencing "terrible" leg pains, bilaterally.  When she first complaints of her symptoms, she was told that she had shin splints, and stated that only her symptoms were be treated.  She stated that she continued to experience symptoms throughout her active duty.  In 2001, she explained that she was assigned temporary duty with a difference service department (Air Force), at which time she underwent an evaluation that revealed the presence of bilateral lower leg compartment syndrome.  Later that year, the Veteran endorsed undergoing a bilateral lower leg fasciotomy.  After the surgical intervention, the Veteran stated that she did well for several years.  In 2005, she stated that she noticed the reappearance of symptoms; that the results of an EMG indicated that her compartment syndrome may be reoccurring; but, that her doctors did not recommend surgical intervention.  The Veteran then indicated that she "simply learned how to modify her life to get through it."  Moreover, she stated that she took breaks, took off her shoes, and elevated her feet every opportunity she could.  The examiner then indicated that the course of the Veteran's disabilities had been stable since onset.  Additionally, the examiner observed that the Veteran's treatment consisted on compression stockings, massages, and ceasing doing anything that caused a flare-up.  The examiner then stated that there was no history of trauma or neoplasm, and that the muscle involved was the anterior tibialis, bilaterally.  The examiner then determined that there was no through and through injury; that the wound was not infected before healing; and that there were no bone, nerve, vascular, or tendon injuries.  With respect to current symptoms, the examiner indicated that the Veteran experienced pain, but not decreased coordination, increased fatigability, weakness, uncertainty of movement, or other symptoms.  The examiner also found that the Veteran experienced moderate flare-ups on a weekly basis, with each episode lasting hours.  The Veteran reported that her pain was located in the area of her shin, and rated that pain as 4 or 5 on a 10-point scale.  The Veteran stated that her pain was worse due to working a lot or to driving distances greater than 100 miles.  At the time of the examination, the Veteran stated that she was then experiencing a flare-up because she was "adding on to her house," which caused weekly flare-ups.  Physical examination  revealed no injured, destroyed, or traversed muscle; normal functioning muscle in terms of comfort, endurance, and strength, sufficient to perform activities of daily living; no nerve damage; no tendon damage; no bone damage; no muscle herniation; no loss of deep fascia or muscle substance; and no limitation of any joint motion due to muscle disease or injury.  Muscle strength in the Veteran's lower legs was determined to be 5/5 to resistance of flexion and extension.  With respect to functional impairment, the Veteran stated that she was not employed and that she had not worked since her discharge from active duty in 2008.  She also stated that she was "leery" of obtaining employment due to her service-connected lower leg disabilities.  The examiner determined that the Veteran's service-connected lower leg disabilities resulted in moderate impairment of her ability to exercise, participate in sports, participate in recreation, and dress.  Specifically, the examiner stated that the Veteran was unable to play volleyball or other sports that she used to enjoy; could not go hiking like she used to; and experienced difficulty driving over 100 miles due to the constant position of her legs.

During the April 2011 VA examination, the examiner also assessed the severity of the residual scars associated with the Veteran's bilateral lower leg compartment syndrome surgery.  The examiner indicated that these scars were located on the lateral aspect of the Veteran's left and right lower leg; one scar on the upper portion, and one scar on the lower portion, bilaterally.  Each of the four scars was linear.  Three of the four scars measured 3 centimeters by 3 millimeters (both scars on the Veteran's left leg, and the upper scar on her right leg), while the fourth scar was 5 centimeters by 4 millimeters (the lower scar on the Veteran's right leg).  There was no skin breakdown over the scars, and the Veteran denied pain.  Physical examination demonstrated that the scars were not painful; there was no sign of breakdown; the scars were superficial; there was no inflammation; no edema; no keloid formation; and no disabling effects.

In her July 2011 substantive appeal, the Veteran reiterated her experiences prior to the bilateral lower leg fasciotomy.  She then asserted that the assigned ratings did not taken into account the change in her quality of life and the changes she had to implement in order to "maintain a semblance of what was prior," without further elaboration.

In November 2011, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  The Veteran testified that her pain has been consistent, as well as her swelling.  She stated that, when she was "working" (which appears to mean while she was on active duty), she was less able to take off her boots and elevate her feet when her symptoms occurred.  However, now that she was retired, she was able to stop and elevate her legs whenever she needed.  She stated that she did not perform cardiovascular exercise anymore, and was not employed beyond doing "odd jobs," which allowed her to control the pace.  Specifically, the Veteran described the "odd job" as operating a tractor and "farm work" out in the country.  She testified that her lower legs were painful, which was elicited if she was seated for a prolonged period.  In order to prevent pain from prolonged sitting, the Veteran stated that she walked "all of the time," including walking around her five acres of property every morning and while traveling on an airplane.  The Veteran later testified that prolonged sitting also resulted in swelling.  She estimated that the period of time she was able to sit was between 15 and 30 minutes before she needed to walk.  With respect to leisure activities, the Veteran testified that she used to hike and play sports.  Concerning hiking, the Veteran stated that she used to be able to hike for one day or longer.  At the time of the hearing, the Veteran stated that she was able to undertake difficult hikes for two hours, stopping every half mile.  The Veteran described her pain as constant and feeling like "little sharp firecrackers going off in her legs."  She denied discoloration or redness.  She described feeling "hot spots" on the inside of her lower legs, as well as a burning sensation.  She said that her symptoms occurred at night and that she was inconsistently awaken by them.  She said that she was awoken twice per week, on average.  After she was informed that she was not a candidate for repeat bilateral lower leg fasciotomy, the Veteran explained that she relied on medication to treat her pain, specifically a narcotic.  She also indicated that he continued the daily use of compression stockings, which she said helped "some."

The Veteran's lateral and anterior compartment syndrome, left and right lower extremity, status post fasciotomy, with residual surgical scars, have already been assigned separate 10 percent ratings.  In order for increased ratings to be warranted, the evidence must demonstrate that these disabilities are manifested by, or more nearly approximate, persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  38 C.F.R. §§ 4.7, 4.104, Diagnostic Codes 7199-7120.  The evidence of record demonstrated that the Veteran's lateral and anterior compartment syndrome, left and right lower extremity, status post fasciotomy, with residual surgical scars, are manifested by constant pain, swelling (edema), and surgical scars, and no eczema or stasis pigmentation, throughout the appellate period.  The Veteran indicated that she elevated her legs in order to alleviate pain and swelling.  She also endorsed taking pain medication, massaging her lower legs, and wearing compression stockings as other means of alleviating her symptoms.  There was no indication that her service-connected disabilities were manifested by persistent edema that was incompletely relieved by elevation.  Although the Veteran reportedly experienced swelling on a routine basis, treatment reports dated during the pendency of this appeal demonstrated that edema was not present on several occasions, which is evidence that the edema was not persistent and that it was relieved through treatment, including the elevation of her legs.  Moreover, on the one occasion that edema was objectively observed, it was characterized as "minimal" soft tissue swelling.  With respect to the functional impact of those symptoms, the evidence demonstrated that the Veteran experienced increased pain and swelling with prolonged sitting, and an inability to hike for as long as she was previously able to do.  With that said, however, the Veteran stated that she walked around her five acres of property almost every morning and continued to take difficult 2-hour hikes.  She was unable to play sports that she enjoys, such as volleyball.  While the Veteran was unemployed and was "leery" of obtaining employment, she did perform "odd jobs," including operating a tracker, which was described as farm work.  Further, she participated in the work required to expand her home.  Based on the above, the Board finds that the Veteran's lateral and anterior compartment syndrome, left and right lower extremity, status post fasciotomy, with residual surgical scars, are not manifested by, or more nearly approximate, persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  Thus, a rating in excess of 10 percent is not warranted for any distinct period throughout the pendency of this appeal.  38 C.F.R. §§ 4.7, 4.104, Diagnostic Codes 7199-7120.

The evidence of record demonstrated that the Veteran's lateral and anterior compartment syndrome, left and right lower extremity, status post fasciotomy, with residual surgical scars, involved disability of the anterior tibialis muscle, bilaterally.  As such, the Board will address if ratings in excess of 10 percent are warranted pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5312 (2013); Schafrath, 1 Vet. App. at 594.

Diagnostic Code 5312, contemplates the foot and leg anatomical region, and provides for evaluations for disability of Muscle Group XII.  The functions of these muscles include dorsiflexion, extension of toes, and stabilization of arch.  The muscles include the anterior muscles of the leg, tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius.  Muscle disability under this provision is assigned a 10 percent evaluation for moderate impairment, a 20 percent evaluation for moderately severe impairment, and a 30 percent evaluation for severe impairment.  38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5312.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

A moderate disability of the muscles involves a through-and-through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection.  There must be evidence of in-service treatment of the wound.  There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings must include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue, and signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles involves a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  There must be evidence in the file showing hospitalization for a prolonged period for treatment of the wound.  There must be a record of consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  The objective findings include entrance and, if present, exit scars indicating the track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance compared with sound side must demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability contemplates a through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to Muscle Groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

Given that the Veteran's service-connected lateral and anterior compartment syndrome, left and right lower extremity, status post fasciotomy, with residual surgical scars, have already been assigned separate 10 percent ratings, the Board will address whether ratings in excess of 10 percent are warranted for any distinct period during the pendency of the appeal.  

With respect to the cardinal signs and symptoms, during the April 2011 VA examination, the examiner determined that there was no through and through injury; that the wounds were not infected before healing; and that there were no bone, nerve, vascular, or tendon injuries.  Further, the examiner indicated that the Veteran experienced pain, but not decreased coordination, increased fatigability, weakness, uncertainty of movement, or other symptoms.  Physical examination revealed no injured, destroyed, or traversed muscle; normal functioning muscle in terms of comfort, endurance, and strength, sufficient to perform activities of daily living; no nerve damage; no tendon damage; no bone damage; no muscle herniation; no loss of deep fascia or muscle substance; and no limitation of any joint motion due to muscle disease or injury.  Muscle strength in the Veteran's lower legs was determined to be 5/5 to resistance of flexion and extension.  The evidence of record did not otherwise demonstrate that the Veteran's service-connected lower leg disabilities were manifested by the cardinal signs and symptoms of muscle injuries.  Additionally, as discussed above, the Veteran was not employed at any point during the pendency of this appeal beyond doing "odd jobs."  These "odd jobs" consisted of operating a tractor and/or doing farm work.  Moreover, the Veteran indicated that she was participating in the work associated with expanding her home.  As such, despite her status as retired, the Board finds that she is capable of keeping up with tasks that are equivalent to work requirements.  Thus, the Board finds that the Veteran's lateral and anterior compartment syndrome, left and right lower extremity, status post fasciotomy, with residual surgical scars, are not manifested by, or more nearly approximate, moderately severe or severe muscle disabilities.  Consequently, ratings in excess of 10 percent are not warranted pursuant to Diagnostic Code 5312.  38 C.F.R. §§ 4.56, 4.7, 4.73, Diagnostic Code 5312.

With respect to the residual surgical scars on the Veteran's bilateral lower legs, the Board acknowledges that VA revised the criteria for diagnosing and evaluating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The revised criteria apply to all applications for benefits received by VA on or after October 23, 2008.  The Veteran's claim at issue herein was received by VA on October 22, 2008.  Generally, in cases where a veteran's claim involving the skin is received prior to October 23, 2008, the revised criteria are not for application.  Here, however, the RO provided to the Veteran notice of only the diagnostic codes that became effective on October 23, 2008.  The Veteran was not provided notice of the version of the diagnostic codes in effect on October 22, 2008.  In order to avoid prejudice to the Veteran, the Board will apply the version of the applicable diagnostic codes that existed on October 22, 2008, and the version of the applicable diagnostic codes that became effective on October 23, 2008.

The evidence of record demonstrated that the Veteran's residual fasciotomy surgical scars do not involve her head, face, or neck; are superficial and linear; do not cause limitation of motion; and are stable and not painful.  Consequently, application of 38 U.S.C.A. § 4.118, Diagnostic Codes 7800, 7801, 7803, and 7804, in effect on October 22, 2008, is not warranted.  Similarly, application of 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, and 7804, in effect on and after October 23, 2008, is not warranted.  Schafrath, 1 Vet. App. at 594.  

Diagnostic Code 7802, in effect on October 22, 2008, instructs VA to evaluate scars, located in places other than head, face, or neck, that are superficial and that do not cause limitation of motion as follows:  Area or areas of 144 square inches (929 square centimeters) or greater is assigned a 10 percent rating.  Note (1) under Diagnostic Code 7802 instructs VA to evaluate scars in widely separated areas, as on two or more extremities or the anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) under Diagnostic Code 7802 defines a superficial scar as one not associated with underlying soft tissue damage.  

All four of the Veteran's residual fasciotomy scars are not located on her head, face, or neck and are superficial.  As such, Diagnostic Code 7802 is applicable.  The only measurements of the Veteran's residual fasciotomy scars were obtained by the April 2011 VA examiner and were as follows:  three of the four scars measured 3 centimeters by 3 millimeters (or 0.3 centimeters), while the fourth scar was 5 centimeters by 4 millimeters (or 0.4 centimeters).  Accordingly, each of three smaller scars had a total area of 0.9 square centimeters, and the largest scar had an area of 2.0 square centimeters.  The total area for all four scars is, thus, 2.9 square centimeters, which the Board finds does not meet, or more nearly approximate, the criteria of the 10 percent rating under the version of Diagnostic Code 7802 in effect on October 22, 2008.  This is true regardless of whether the scars are evaluated separately, as instructed by Note (1), or collectively as a "single" scar.  Although this version of Diagnostic Code 7802 does not provide criteria for a noncompensable rating, a noncompensable rating is warranted.  See 38 C.F.R. § 4.31 (2013).

Diagnostic Code 7805, in effect on October 22, 2008, instructs VA to evaluate scars, other, based on the limitation of function of the affected part.  The Veteran's lateral and anterior compartment syndrome, left and right lower extremity, status post fasciotomy, with residual surgical scars, have each been assigned an initial 10 percent rating.  Herein, the Board analyzed whether the symptoms and functional impairment manifested by the scars warrant compensable separate initial ratings for any distinct period during the pendency of this appeal.  The Board finds that the Veteran's residual fasciotomy scars are noncompensable under Diagnostic Code 7805.  As the symptoms and functional impairment associated with the Veteran's service-connected Veteran's lateral and anterior compartment syndrome, left and right lower extremity, status post fasciotomy, with residual surgical scars, are contemplated in the initial 10 percent ratings assigned pursuant to Diagnostic Codes 7199-7120, the Board finds that separate ratings are not warranted under Diagnostic Code 7805.  38 C.F.R. § 4.14 (2013).

According to Diagnostic Code 7805, effective October 23, 2008, VA is instructed to rate scars, other, including linear scars, and other effects of scars evaluated under 38 U.S.C.A. § 4.118, Diagnostic Codes 7800, 7801, 7802, or 7804, based on any associated disabling effects.  The April 2011 VA examiner determined that the residual surgical scars did not produce any disabling effects.  Further, the Veteran did not assert, and the evidence did not otherwise demonstrate that the residual scars were disabling in any manner.  

Based on the above, the Board finds that separate compensable ratings for the Veteran's residual scars are not warranted under the versions of the applicable diagnostic codes in effective on October 22, 2008 or on and after October 23, 2008.  As such, consideration of the residuals scar will continue as an aspect of the ratings assigned to the Veteran's lateral and anterior compartment syndrome, left and right lower extremity, status post fasciotomy, with residual surgical scars.

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, the Rating Schedule contemplates then the veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability pictures are not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The manifestations of the Veteran's service-connected lateral and anterior compartment syndrome, left and right lower extremity, status post fasciotomy, with residual surgical scars, are appropriately contemplated as vascular disabilities analogous to varicose veins pursuant to 38 C.F.R. § 4.104, Diagnostic Codes 7199-7120.  Further, the nature and severity of the residual scars are contemplated under 38 C.F.R. § 4.118.  The criteria of these diagnostic codes specifically contemplate the level of occupational and social impairment caused by the Veteran's disabilities.  Id. 

Throughout the pendency of this appeal, the Veteran's lateral and anterior compartment syndrome, left and right lower extremity, status post fasciotomy, with residual surgical scars, were manifested by constant pain; relievable swelling (edema); and surgical scars.  With respect to functional impairment, the Veteran endorsed impaired ability to hike, sit for prolonged periods, and participate in cardiovascular exercise or sports.  However, the Veteran continued to engage in difficult 2-hour hikes, take daily walks around her five acres of property, operate a tractor to perform farm work, and engage in work to expand her home.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the manifestations and functional impairments associated with her service-connected disabilities are adequately contemplated by the separate 10 percent disability ratings.  Ratings in excess of those already assigned are provided in the Rating Schedule for certain manifestations of lateral and anterior compartment syndrome, lower extremity, status post fasciotomy, with residual surgical scars, but the medical evidence of record does not demonstrate that such manifestations were present in this case for either her left or right lower extremity.  The criteria for the already assigned ratings reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate.  See 38 C.F.R. §§ 4.104, 4.118, Diagnostic Codes 7199-7120.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to initial ratings in excess of those already assigned to her service-connected disabilities, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for lateral and anterior compartment syndrome, left lower extremity, status post fasciotomy, with residual surgical scars, is denied.

Entitlement to an initial rating in excess of 10 percent for lateral and anterior compartment syndrome, right lower extremity, status post fasciotomy, with residual surgical scars, is denied.


REMAND

As discussed in the Introduction, the Board found that the evidence of record reasonably raised the issue of entitlement TDIU.  Rice, 22 Vet. App. 453.  As this claim has not been developed or adjudicated by the RO, the Board finds that a remand is necessary in order for the RO to undertake such actions.


Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO, for the purpose of obtaining a detailed, post-service work history.

2. After undertaking all additional development that is deemed necessary, the RO must then adjudicate the issue of entitlement to TDIU, to include consideration of all relevant evidence of record.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


